NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAPHAEL RUSSELL,                                No.    16-35381

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00328-JLR

 v.
                                                MEMORANDUM*
SAFECO INSURANCE COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Raphael Russell appeals pro se from the district court’s judgment dismissing

his diversity action alleging claims related to his home insurance policy. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s dismissal for failure to comply with court orders, Malone v. U.S.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Postal Serv., 833 F.3d 128, 130 (9th Cir. 1987), and we affirm.

      The district court did not abuse its discretion by dismissing Russell’s action

after Russell failed to comply with court orders and meet discovery deadlines,

despite being given multiple extensions of time to comply and being warned that

failure to comply would result in dismissal. See id. (discussing the five factors the

district court must weigh before dismissing a case for failure to comply with a

court order).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                   16-35381